Citation Nr: 0925229	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-06 761	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected reactive psychosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
RO.  

In August 2006, the Board remanded this matter to the RO for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran was scheduled for a VA examination in April 
2009 in connection with his claim for increase, but refused 
to cooperate and left before the examination could be 
completed.  

3.  The service-connected reactive psychosis currently is not 
shown to be productive of a disability picture that is 
manifested by more than occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by continuous medication.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected reactive psychosis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130 including Diagnostic Code 9210 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a February 2003 letter, the RO advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
disability had increased in severity.  The Veteran had ample 
opportunity to respond prior to the issuance of the January 
2004 Statement of the Case (SOC).  

The Board, accordingly, finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an increased rating and has been 
afforded ample opportunity to submit such information and 
evidence.  

The February 2003 letter also informed the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that the Veteran must provide enough information 
about the records to allow VA to request them from the person 
or agency having them, and advised the Veteran that it was 
his responsibility to make sure VA received the records.  

Therefore, the Board finds that the February 2003 RO letter 
also satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision on appeal.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Accordingly, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  Any arguable delay in issuing section 5103(a) notice 
was not prejudicial to the Veteran, because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed before the case was readjudicated as 
reflected in the January 2004 SOC.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
Veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  

More recently, the Board notes, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  

In this case, the RO notified the Veteran of all applicable 
rating formulae in the January 2004 SOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a May 2007 RO letter.   

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life? (2) Is the claimant rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
22 Vet. App. at 46.  

In this case, the RO sent the Veteran a letter in April 2008 
satisfying the requirements of Vazquez-Florez in that the 
letter advised the Veteran that VA uses a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment, and specific tests or 
measurement results.  

The RO readjudicated the Veteran's claim following the April 
2008 letter in a June 2009 Supplemental Statement of the Case 
(SSOC).  See Vazquez-Flores, 22 Vet. App. at 46 (any 
prejudice resulting from a preadjudicatory notice error is 
non-prejudicial if the Veteran received post-adjudicatory 
notice and an opportunity to develop the case during the 
extensive administrative appellate proceedings leading to the 
final Board decision).  The Board accordingly finds that the 
Veteran has received notice of the requirements for higher 
rating as articulated in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the Veteran as having relevant records have all been obtained 
and associated with the claims file.  Neither the Veteran nor 
his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.  

Further, the Veteran had a VA examination in June 2002 for 
the purpose of evaluating his service-connected reactive 
psychosis.  The Veteran was scheduled for a second VA 
examination in April 2009.  

Prior to the examination, in an April 2009 letter, the RO 
notified the Veteran that if he failed without good cause to 
report for the examination, the claim would be rated based on 
the evidence of record or denied.  The letter also provided 
examples of situations constituting good cause.  

The Veteran appeared for the April 2009 VA examination.  
During the examination, however, he refused to cooperate and 
left before the examination was complete.  

The Board finds that the April 2009 VA examination was 
necessary to determine (a) the current severity of the 
service-connected reactive psychosis and (b) which current 
symptoms were attributable to the service-connected disorder.  
However, the Veteran failed to participate in the 
examination.  Rather, as will be noted, he declared that VA 
should simply believe his assertions and grant a 100 percent 
disability rating.  See 38 C.F.R. § 3.655(a); Turk v. Peake, 
21 Vet. App. 565, 569 (2008).  

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have evidence that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

Since the Veteran indicated a clear intent not cooperate with 
VA for the purpose of evaluating the current severity of his 
service-connected psychiatric disorder, another remand for a 
VA examination would be unavailing.  

Finally, the Veteran has been advised of his entitlement to 
testify personally before the RO and before the Board in 
regard to the claim on appeal.  However, he has chosen not to 
participate in such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced due to action taken by VA so as to preclude 
at this juncture appellate review of the claim for increase.  


II.  Analysis

The Veteran is contending that an evaluation higher than 10 
percent is warranted for his service-connected reactive 
psychosis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review beginning within one year of the Veteran's 
July 2001 claim.  The Board's adjudication of that claim, 
accordingly, meets the requirements of Hart.  

According to the established criteria for rating mental 
health disorders, including the Veteran's service-connected 
reactive psychosis, 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9210, provides that a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  

Rather, the determination should be based on all of a 
veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).  

In the present case, the Board finds that the evidence does 
not show a disability picture warranting an evaluation higher 
than the currently-assigned 10 percent.  

The evidence for the period under review first includes a 
July 1999 VA in-patient discharge summary indicating that, 
during his stay, the Veteran exhibited assaultive behavior 
(he kicked a wall), and was not cooperative (he did not 
follow the ward's rules and regulations).  Due to his 
behavioral issues, the Veteran was transferred between two 
different wards (a mental health ward and a substance abuse 
treatment ward).  

While in the mental health ward, the Veteran's complaints 
included hearing voices commanding him to hurt others; the 
psychiatrist noted that this was homicidal ideation without a 
plan.  Otherwise, the Veteran denied any present problems.  
He indicated that he had his own apartment.  He had a history 
of polysubstance abuse and became angry when his demands were 
not met.  He did not display any psychotic behaviors or 
perform any self-destructive acts.  

The Veteran was noted to not be responding to any inner 
stimuli.  His mood was stable, and his behavior was 
appropriate, except that when his demand for privileges was 
denied (as per ward policy), he requested to be discharged.  

Accordingly, it was determined that the Veteran was showing 
more personality disorder than any psychotic behaviors.  On 
discharge, the Veteran was alert and oriented, denied 
suicidal and homicidal plans, and had good contact with 
reality.  His affect was appropriate; his mood was stable, 
and memory was intact.  

The diagnoses on discharge were those of cocaine abuse and 
history of posttraumatic stress disorder (PTSD), schizotypal 
personality, and personality disorder, not otherwise 
specified (NOS), with borderline and antisocial personality 
features; the GAF was 60 to 65.  

Next, the record includes a November 2000 Arbitration Panel 
decision showing that the Veteran was terminated from his 
employment due to an unreasonable amount of absences from 
work (for one year).  The arbitrator explained that, although 
this was due to frequent hospitalization, the Veteran's 
prolonged history of absenteeism justified his termination.  
The arbitrator further noted that the Veteran made his plea 
for a bench decision, then, when his plea was denied, he 
stormed out of the hearing room while proclaiming his 
resignation.  

Then, in May 2002, the Veteran underwent a VA mental health 
in-take screening with a therapist.  He reported losing his 
job due to repeated hospitalizations for psychosis.  He also 
described episodes of screaming and yelling when things did 
not go as planned.  In fact, he had been escorted out of a 
government building (and arrested) the previous week after 
exhibiting such behavior; he felt he had been given the "run 
around."  

On mental status examination, the Veteran's step was bouncy, 
and his eye contact was direct.  His manner was evasive, 
superficially pleasant, and help-seeking.  His speech was 
spontaneous, overinclusive, and tangential, but he denied 
psychotic symptoms, including hallucinations, ideas of 
reference, thought insertion, and thought broadcasting.  

The Veteran also denied feeling uneasy or threatened by 
others.  He voiced no delusional material.  His mood was 
euthymic.  He denied suicidal and homicidal ideation, 
depression, anxiety or generalized irritability.  It was 
noted also that the Veteran had lived a marginal existence 
for the prior three years, which was suggestive of 
deteriorated function.  

The diagnoses were those of schizophreniform disorder versus 
personality disorder versus organic disorder.  He was 
scheduled for further follow-up.  

Accordingly, later in May 2002, the Veteran underwent a more 
comprehensive VA mental health evaluation with the same 
therapist.  The therapist noted that the Veteran became 
agitated during the process and demanded to know why he 
should complete the evaluation if the mental health clinic 
(MHC) was not going to facilitate his application for 
vocational rehabilitation.  

The Veteran voiced homicidal ideation without intent, but 
denied suicidal ideation.  The therapist's assessment was 
that of psychosis, NOS, but explained that it would take some 
time to clarify the clinical picture.  

Shortly thereafter, a June 2002 MHC psychiatrist noted that 
the Veteran called to request that he be treated by a 
psychiatrist rather than a therapist, in order to better 
facilitate his claim for disability benefits.  His request 
was denied.  

Two days later, the Veteran called his VA therapist to 
withdraw from VA psychiatric treatment.  He complained of 
having several difficulties, such as transportation issues 
and a desire for a physician provider, while refusing the 
therapist's offers of further assistance.  The therapist 
noted her impression as paranoid personality disorder versus 
psychosis disorder, NOS.  

The Veteran also underwent a VA examination in June 2002.  
The examiner reviewed the claims file and current progress 
notes.  Accordingly, he noted that the Veteran's history 
included a variety of psychopathology assessments, such as 
paranoid schizophrenia, PTSD, substance abuse and 
malingering.  

The examiner found that the current clinical presentation 
provided no evidence of a psychotic level of functioning, but 
much evidence contraindicating psychotic level organization.  
Specifically, the examiner determined that the Veteran's 
clear and most prominent symptoms were those of self-
righteousness, indignation, and a sense of entitlement-he 
indicated that he "deserve[d]" more compensation-and felt 
angry and victimized.  The examiner also commented that the 
Veteran spoke with a sense of blame and devaluation 
concerning his mental health treatment providers.  

With regard to social relationships, the Veteran reported 
having several girlfriends, but denied having any male 
friends due to monetary concerns.  He also voiced ambitions 
to return to college and become employed; the examiner noted 
this as a display of the Veteran's underlying grandiosity.  

On mental status examination, the VA examiner found no 
evidence of a psychosis.  The Veteran's mood was irritable, 
but there was no evidence of suicidal or homicidal ideation.  
Behavior and impulse dyscontrol were noted, and speech was 
mildly pressured.  The examiner found no significant 
cognitive impairment, loss of reality testing, or evidence of 
hallucinations or delusions.  

Accordingly, the VA examiner provided a diagnosis of 
antisocial personality disorder and narcissistic personality 
disorder, and assigned a current GAF of 50.  He explained 
that the Veteran presented with patterns of exploitativeness 
and manipulativeness, plus a history consistent with 
malingering-he admitted to being motivated by a desire to 
receive increased compensation.  Again, he reiterated that 
there was no evidence of psychosis.  

Next, the record includes a February 2003 VA nursing note 
showing that the Veteran presented at the emergency 
department with complaints of feeling like hurting somebody.  
He also felt anxious and was hearing voices; he denied 
suicidal ideation and homicidal ideation.  

In the emergency room (ER), the Veteran also saw a 
psychiatrist, who noted that the Veteran wanted to get 
admitted "before [he] kill[ed] a psychiatrist or 
something."  His history was noted to include malingering 
and substance abuse; he admitted in February 2001, that he 
sought in-patient treatment because he had nowhere else to 
go.  The psychiatrist also observed that although the Veteran 
had previously reported being homeless, the medical records 
indicated that he rented an apartment-the Veteran responded 
that people were telling lies.  

Further, according to the psychiatrist, the Veteran was 
unable to describe the current symptoms supporting his 
request for admission.  He refused to cooperate with the 
psychiatrist and twice threatened to kill her when she denied 
inpatient treatment and recommended outpatient treatment.  

Based on her examination, the psychiatrist found that the 
Veteran was not psychotic.  Her diagnosis was that of 
polysubstance abuse, rule out impulse control disorder, and 
rule out personality disorder with antisocial traits; she 
assigned a GAF of 60.  She explained that the Veteran walked 
out of the emergency room before she could complete the 
evaluation, but the Veteran was not an acute danger to self 
or others.  However, he was a chronic danger, since he abused 
substances and used threats, coercion and violence to secure 
his needs.  

Then, in August 2003, the Veteran presented for VA primary 
care treatment.  He became upset when the nurse practitioner 
declined his demand that she complete his disability benefits 
application form.  

Several days later, he returned for a mental health 
screening, but left because he was uncertain if he would be 
seeing a psychiatrist.  (In an addendum, a psychiatrist noted 
that he was scheduled to evaluate the Veteran, but the 
Veteran left abruptly after appearing two hours early for the 
examination.)  

In September 2003, a VA social work note reports that the 
Veteran was homeless-living with his mother-and was 
requesting assistance with finding housing.  

Later in September 2003, the Veteran again presented for VA 
mental health treatment.  The attending psychiatrist noted 
that the Veteran presented as being angry and feeling 
entitled.  He had yelled at his mother and banged his right 
hand.  The diagnosis was that of probable PTSD and history of 
cocaine dependence, history of atypical psychosis and brief 
reactive psychosis; rule out paranoid personality disorder, 
and rule out schizophreniform disorder.  He was referred for 
a more extensive psychiatric evaluation.  

Accordingly, the Veteran was admitted for inpatient care.  An 
early inpatient progress note documented that the Veteran 
appeared to be crashing from cocaine.  He remained isolated 
during his stay and was cooperative, but became hostile at 
times.  Further, he was agitated and endorsed auditory 
hallucinations and had thoughts of harming himself or others.  

A nursing assessment indicated at the time that the Veteran's 
problem was brief reactive psychosis.  A later inpatient 
progress note, however, indicated that, although his 
presenting problem was psychosis, he did not appear overtly 
psychotic during a brief encounter.  

A separate progress note showed that the Veteran was evasive, 
guarded, and vague in his answers; he indicated that he 
"yes, no, and sometimes" had hallucinations.  Later, he 
denied auditory hallucinations.  


Plus, at one point, the Veteran refused to take his 
medications.  He explained that the psychiatrist's 
"philosophy" conflicted with his own belief that all 
medications were harmful to the body.  Similarly, he 
expressed his belief that a psychiatrist should follow 
without question a patient's guidance regarding what 
treatment was proper.  

After several days of inpatient treatment, the Veteran 
refused all medications, explaining that face-to-face 
treatment was sufficient; he indicated that he was no longer 
having brief reactive psychosis.  

During his September 2003 inpatient stay, the Veteran also 
underwent a mental hygiene evaluation, during which he 
reported having special powers (he refused to elaborate).  
The assessment was that of schizophrenia, paranoid type; rule 
out seasonal affective disorder, cocaine dependence, plus 
"cluster A" Axis II traits.  

In the September 2003 VA discharge summary, the psychiatrist 
reported that the Veteran had previously gone to a different 
VA facility and obtained admission to in-patient treatment 
with complaints he described as "brief reactive psychosis."  
The psychiatrist also noted that a history was provided by 
the Veteran, but its reliability was questionable due to the 
information contained in the treatment notes which 
contradicted his assertions.  

According to the discharge summary, the Veteran described his 
symptoms as uncontrollable outbursts of anger, shouting and 
feelings of violence.  He also reported a deterioration in 
his social relationships.  Plus, he lost his job and became 
homeless in 2001.  

The Veteran repeatedly insisted that his Social Security 
Administration (SSA) benefits application forms be completed 
by the VA personnel.  The Veteran denied current substance 
abuse treatment and reported that he previously used cocaine 
in order to gain admission to inpatient treatment.  At the 
time of admission, he reported auditory hallucinations, but 
after several days of treatment, denied further auditory 
hallucinations.  

On mental status examination, the psychiatrist found that the 
Veteran intellectualized his symptoms with fleeting ideas of 
grandiosity and narcissism and had a mostly logical, but 
tangential at times, thought process.  Also, he reported 
having auditory hallucinations, which, the psychiatrist 
found, appeared to be "pseudo hallucinations"; he had 
complete insight into the voices.  

The psychiatrist further noted that it was a "diagnostic 
challenge" to come up with a complete list of treatment 
differentials due to the Veteran's long history of varied 
presentation at previous admissions and lack of reliable 
information.  Nonetheless, the psychiatrist noted 
differential diagnoses of psychotic disorder, NOS, paranoid 
schizophrenia, bipolar disorder and impulse control disorder.  
He also found a personality disorder possible as the primary 
diagnosis, including narcissistic personality disorder and 
passive-aggressive disorder.  

The psychiatrist specified that, since the Veteran refused 
medication and lab work during his stay, a diagnosis could 
not be determined.  The Veteran was discharged against 
medical advice.  

In November 2003, the Veteran wrote in support of his present 
claim that his mental condition had deteriorated to the point 
that he was homeless.  He had wild unexpected mood swings, 
which were sometimes violent, and could not maintain 
employment.  In fact, he wrote, he needed help to prevent him 
from doing something "rash and totally out of character."  

The medical evidence then shows that the Veteran presented 
for admission in December 2003, with similar complaints.  The 
discharge note shows that, although the Veteran complained 
that he might "los[e] control," he was in control of 
himself and was quiet during his stay.  Plus, he expressed 
fear that his "brief reactive psychosis" might recur, but 
he requested discharge later in the day after finding 
inpatient care "aggravating."  Accordingly, he was 
discharged.  He had to immediately return for an overnight 
stay due to an inability to catch a bus.  

Finally, the Veteran underwent a VA psychiatric examination 
in April 2009.  The examiner, a clinical psychologist, 
reviewed the claims file and electronic medical record.  The 
Veteran asserted that he should have an increased evaluation 
for atypical psychosis, which the examiner noted, was not his 
service-connected disability.  

The VA examiner also indicated that the Veteran became 
irritable and angry at the beginning of the interview.  He 
refused to provide any information and refused to answer any 
questions about his medical or psychiatric history.  Rather, 
he simply remarked that he wanted the remuneration he felt he 
deserved due to non-medical service-related complaints.  He 
also declared that everyone should just believe him and give 
him the money he felt he deserved.  

The Veteran denied having any psychiatric disorders and 
reported having made up all previous diagnoses and symptoms 
in order to obtain inpatient care.  He reported being 
homeless and unemployed, and having no close friends.  

According to the examiner, the Veteran focused on his desire 
for monetary remuneration and ignored the examiner's 
explanation that he could not pay the Veteran.  Upon further 
questioning, the Veteran ended the examination and threatened 
to kill anyone who asked him further questions about a 
psychiatric diagnosis.  Then, he left without completing a 
full examination.  

The examiner concluded, accordingly, that the Veteran's level 
of agitation and disorganization might point to a legitimate 
psychiatric disorder.  Without a full psychiatric diagnostic 
interview, however, the examiner could not make such a 
determination.  

Yet, the VA examiner found that the Veteran exhibited an 
inability to function socially, and he "would probably" 
have a difficult time maintaining employment.  

In reviewing the evidence in light of the applicable rating 
criteria, the Board finds no basis for assigning an 
evaluation higher than 10 percent for the service-connected 
reactive psychosis at this time.  

In an effort to clarify the conflicting findings in the 
record, the Board remanded the case in August 2006, to 
specifically determine which symptoms, if any, were 
attributable to the service-connected acquired psychiatric 
disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam) (explaining that signs 
and symptoms must be attributed to the service-connected 
disability when it is not possible to separate the effects of 
the service-connected disability from a nonservice-connected 
condition).  

Although the Veteran appeared for the scheduled VA 
examination in April 2009, he left before it could be 
completed.  During the brief examination, the Veteran 
reported having made up all the diagnoses of record and the 
supporting symptoms in order to obtain inpatient admission.  
He otherwise refused to answer the examiner's questions.  Due 
to this lack of cooperation, the VA examiner was unable to 
enter a diagnosis or opinion.  He did indicate that the 
Veteran's behavior might be reflective of severely disabling 
psychopathology.  

Accordingly, on review of the entire record, the Board is 
unable to attribute any of the current manifestation to the 
service-connected reactive psychosis or any other innocently 
acquired psychiatric disorder for that matter.  See Turk v. 
Peake, 21 Vet. App. 565, 568-70 (2008).  Moreover, given the 
distinct possibility that the disabling manifestations may be 
due solely to primary polysubstance abuse or enhanced by 
malingering and manipulative behavior by the Veteran, a 
higher rating cannot be assigned at this time.  

The Veteran is competent to report about his symptomatology, 
but he is not shown to have the medical expertise to 
competently opine that a higher rating is warranted for his 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)(a layperson is competent to 
provide an account of observable symptomatology, but is not 
competent to offer evidence requiring medical knowledge).  

Further, the Board finds that his assertions as to the 
specific rate of disability compensation that should be 
assigned are not found to be credible.  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (explaining that the Board must 
assess the credibility and probative value of evidence and 
that factors to consider in weighing credibility include 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

Importantly, the record provides significant evidence of 
malingering or conscious manipulation of the rating process 
in this case.  The June 2002 VA examination report and the 
February 2003 inpatient progress notes specifically point out 
a history consistent with malingering.  Plus, the Veteran 
admitted during his April 2009 VA examination that he was 
primarily motivated by a desire to obtain inpatient care and 
increased disability compensation.  Whether true or not, the 
statements reflect badly on his credibility.  

Finally, to the extent that the Veteran has continuously 
failed to participate meaningfully in the VA treatment or 
rating process, a further effort at development by VA, in the 
Board's opinion, would be unavailing at this time.  
Ultimately, absent evidence of complete mental incapacity in 
this case, it is the responsibility of the Veteran to support 
his claim for increase.  

In conclusion, the Board finds that, under the circumstances 
of this case, the claim for an evaluation higher than 10 
percent for the service-connected reactive psychosis must be 
denied.  See 38 C.F.R. § 3.655; Wood, 1 Vet. App. at 193.  

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a higher rating cannot be ascertained 
at any time during the period of appellate review.  See Hart, 
21 Vet. App. 505.  In addition, for the same reasons, a 
separate referral for extraschedular consideration would 
serve no useful purpose.  




ORDER

An increased evaluation in excess of 10 percent for the 
service-connected brief reactive psychosis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


